Citation Nr: 0428796	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-04 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1977 and from November 1978 to June 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Columbia, 
South Carolina, regional office (RO) of the Department of 
Veterans Affairs (VA).

As noted below, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action that is required on your part. 

On appeal the veteran has raised the issue of entitlement to 
service connection for heart disease secondary to the claimed 
post traumatic stress disorder.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.

 
REMAND

A review of the record on appeal shows that the veteran, in 
an October 2004 statement to the Board, requested either a 
videoconference hearing or a hearing before a Veterans Law 
Judge sitting at the RO.  Accordingly, a remand to schedule 
the requested hearing is required.  See 38 C.F.R. § 20.703 
(2003).

To ensure compliance with due process requirements, this case 
is REMANDED for the following actions:

The RO, after ascertaining the veteran's 
preference, should schedule him for a 
videoconference hearing or a hearing 
before a Veterans Law Judge sitting at the 
RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


